Case 4:20-cv-02078-MWB Document 195-5 Filed 11/20/20 Page 1 of 4




            EXHIBIT D
       Case 4:20-cv-02078-MWB Document 195-5 Filed 11/20/20 Page 2 of 4




______________________________________________
IN RE: CANVASS OF ABSENTEE AND MAIL-IN                         COURT OF COMMON PLEAS
BALLOTS OF NOVEMBER 3, 2020 GENERAL                            PHILADELPHIA COUNTY
ELECTION

                                                               NOVEMBER TERM, 2020

                                                               No. 201100878
___________________________________________

                                              ORDER

       AND NOW, to-wit, this 13th day of November, 2020, upon consideration of Petitioner

Donald J. Trump for President, Inc.’s Notice of Appeal via Petition for Review of the Decision

of the Philadelphia County Board of Elections, the response of the Philadelphia County Board of

Elections and the submissions on behalf of Intervenors, DNA Services Corp./Democratic

National Committee and the arguments of counsel, it appearing that Petitioner has properly and

timely sought review of the decision of the Board of Elections pursuant to 25 Pa. C.S.A.

§3146(g)(6), it further appearing that Petitioner is not contending that there has been fraud, that

there is evidence of fraud or that the ballots in question were not filled out by the elector in

whose name the ballot was issued, and it further appearing that Petitioner does not allege fraud

or irregularity in the canvass and counting of the ballots, and the Court finding that the

Intervenor’s Objection to the consideration of the appeal as an “eligibility challenge” pursuant to

25 Pa. C.S.A. §3146.8 is a mischaracterization of the above-referenced review (and therefore a

meritless objection), the Court finds as follows:

       1. Petitioner asserts a challenge to the decision of the Board of Elections to count the

           votes represented in the grouping designated Category 3, those being 4,466 ballots on

           which the outer envelope contains the Elector’s signature and the date but which do

           not have the printed name or the elector’s address filled out in the space provided.
       Case 4:20-cv-02078-MWB Document 195-5 Filed 11/20/20 Page 3 of 4




       2. The envelope provided to the elector from the Secretary of State of the

           Commonwealth contains a direction in the form of a checklist on the back of the

           envelope that directs the elector to sign the declaration, but makes no mention of

           filling out the date or other information.

       3. The Election Code provides that a voter shall “fill out, date and sign the declaration”

           on the outer envelope.

       4. The term “fill out” in the Code is not a defined term and is ambiguous.

       5. The pre-printed ballot already contains the elector’s name and address on the pre-

           printed exterior envelope.

       6. Neither a date nor the elector’s filling out of the printed name or of the address are

           requirements necessary to prevent fraud.

       7. The Petitioner concedes that all ballots by a qualified elector in this category were

           timely received.

       8. The Election Code directs the Court of Common Pleas in considering appeals from

           the County Board of Elections to make such decree as right and justice may require.

           25 Pa. C.S.A. §3157.




       WHEREFORE, the Court ORDERS and DECREES that the Petition is DENIED. The

Court further ORDERS AND DECREES that the decision of the Philadelphia County Board of

Elections in canvassing and counting 4,466 absentee and mail-in ballots containing the elector’s

signature and the date on the Declaration envelope but missing the other “fill out” information




                                                 2
       Case 4:20-cv-02078-MWB Document 195-5 Filed 11/20/20 Page 4 of 4




(hand-printed name and address) is AFFIRMED as in accordance with the provisions of the

Election Code and the decisions of the Courts interpreting the Code.




                                                                       Crumlish, J.




                                               3
